Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption “Experts” in the Registration Statement on Form S-1/A and related Prospectus of Hotel Outsource Management International, Inc. for the registration of 1,100,000 shares of its common stock and distribution of 1,999,506 common stock subscription rights and to the use of our report dated March 21, 2013 with respect to the consolidated financial statements of Hotel Outsource Management International, Inc. appearing in Registration Statement and related prospectus. /s/ Barzily & Co. June 20, 2013
